Citation Nr: 1201390	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-37 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for headaches.

2.  Entitlement to a rating in excess of 20 percent for herniated nucleus pulposus and degenerative disc disease with spondylosis of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from June 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.  


REMAND

In October 2007, the Veteran submitted claims of entitlement to increased ratings, in pertinent part, for his headaches and for his cervical spine disability.  The last time the disabilities underwent examination by VA for compensation and pension purposes was in January 2008.  Since 2008, there is evidence in the claims file that the symptomatology associated with the service-connected disabilities may have changed.  For example, subsequent to 2008, clinical records reveal the Veteran was reporting radiating pain down both shoulders and increased problems with mobility.  Additionally, the Veteran's medication for his headaches was changed and the frequency of the headaches reported by the Veteran had changed.  The Board finds that, due to the passage of time and evidence of possible changes in the symptomatology associated with the service-connected headaches and cervical spine disability, new VA examinations are required in order to determine the current extent of disability associated with the service-connected disorders.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).  
 
Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction for a claim for an increased rating, the claim shall be denied. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for headaches and/or for a cervical spine disability since October 2007.  After securing any necessary release, the RO/AMC should obtain any records identified by the Veteran which are not duplicates of those already contained in the claims file.  Regardless of the Veteran's response, obtain relevant VA treatment records dating since July 2009 from the Altoona VA Medical Center and since August 2009 from the Pittsburgh VA Medical Center.  

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination to determine the current nature and severity of his service connected cervical spine disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported in detail.  

The examiner should describe all symptomatology related to the Veteran's cervical spine disability, including range of motion of the cervical spine.  The examiner should specify at what degree in motion pain begins.  The examiner should also describe any functional loss pertaining to the cervical spine due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should indicate the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use, if possible.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms, to include any incapacitating episodes (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).  The examiner must provide a description of all neurologic manifestations (e.g., radiating pain into an extremity) due to the service-connected cervical spine disability.  

3.  After the above in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA neurological examination to determine the current nature and severity of his service connected headaches.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  The examiner should describe the severity of the headaches to include actions necessary to obtain relief (i.e. medication, bed rest, etc.), as well as the frequency, and duration of the Veteran's headaches.  

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If the claim or claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. The Board intimates no opinion as to the ultimate outcome of this case. 

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

